STONE, C. J.
— The charges were given at the instance of the plaintiff below — appellee here — and there was a general exception to the giving of the two. In such case, unless both charges are faulty, the exception avails nothing. 3 Brick. Dig. 80, §§ 34, 35,41; Bedwell v. Bedwell, 77 Ala. 587.
The charge first asked and given is unquestionably free from error. Neither the facts hypothesized, nor any testimony found in this record, tended to show the cross-ties belonged to Shortridge.
No other question is raised by the exceptions.
Affirmed.